NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



A.J.R.,                             )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case Nos.    2D15-3226
                                    )                              2D15-3359
STATE OF FLORIDA,                   )
                                    )                 CONSOLIDATED
           Appellee.                )
___________________________________ )

Opinion filed December 9, 2016.

Appeal from the Circuit Court for
Hillsborough County; Manuel A. Lopez,
Judge.

Howard L. Dimmig, II, Public Defender, and
Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



KHOUZAM, Judge.


             In this consolidated appeal, A.J.R. challenges two separate delinquency

dispositions. Because A.J.R. raises no issue with his disposition and placement for

battery in case 15-CJ-1794A, we affirm that disposition and placement without
comment. But in case 14-CJ-4304A there was insufficient evidence to support A.J.R.'s

disposition for obstructing an officer without violence because the officer he was

accused of obstructing was not engaged in the lawful execution of a legal duty.

Accordingly, we reverse with instructions to vacate A.J.R.'s disposition and to discharge

his probationary placement.

                                             I

              On October 8, 2014, Deputy Ryan Krouse responded to a juvenile trouble

call from A.J.R.'s mother, who was experiencing difficulty getting A.J.R. to go to school.

Deputy Krouse, clothed in his full uniform, arrived on the scene in a marked patrol car.

He instructed A.J.R. that he had two options: either A.J.R. could go to school or Deputy

Krouse would take him to the Truancy Intake Center. A.J.R. stated that he did not wish

to do either. Deputy Krouse told A.J.R. that he was sorry that he found those options

unsatisfactory and instructed A.J.R. to follow him to his patrol vehicle so that he could

be taken to the Truancy Intake Center. A.J.R. began walking away and broke into a

run. Deputy Krouse gave chase and grabbed A.J.R. by his arms and the two fell to the

ground. A.J.R. attempted to remove himself from Deputy Krouse's grasp and, at one

point, took the Deputy's handcuffs away from him. Eventually, Deputy Krouse took his

handcuffs back, wrestled A.J.R. into a prone position, and restrained him with the

handcuffs. It is undisputed that the entirety of Deputy Krouse's interaction with A.J.R.

occurred in the presence of his mother. There was also no evidence presented that

A.J.R. was either suspended or expelled from school.

              At the close of the State's case, A.J.R. moved for dismissal of the

obstruction charge, arguing that under section 984.13(1)(b), Florida Statutes (2014),




                                           -2-
Deputy Krouse was not authorized to take A.J.R. into custody because he was in the

presence of his mother. Section 984.13(1)(b) provides in pertinent part:

                      (1) A child may be taken into custody:
                      ....
                      (b) By a law enforcement officer when the officer has
              reasonable grounds to believe that the child is absent from
              school without authorization or is suspended or expelled and
              is not in the presence of his or her parent or legal guardian,
              for the purpose of delivering the child without unreasonable
              delay to the appropriate school system site.

(Emphasis added.) Because the officer was not authorized, A.J.R. maintained that he

could not be convicted of obstructing an officer without violence under section 843.02,

Florida Statutes (2014). The trial court rejected A.J.R.'s interpretation of section

984.13(1)(b) and denied the motion to dismiss, finding that A.J.R. committed the

delinquent act of obstructing an officer without violence. Adjudication was withheld, and

the court placed A.J.R. on probation until his nineteenth birthday.

                                             II

              "A motion for judgment of dismissal in a juvenile case tests the legal

sufficiency of the evidence presented by the State." P.B.P. v. State, 955 So. 2d 618,

620 (Fla. 2d DCA 2007). "If the evidence is insufficient to establish a prima facie case

for the charged crime, then dismissal is proper." Id. In reviewing an order on such a

motion, we draw all reasonable inferences in a light most favorable to the State. R.J.K.

v. State, 928 So. 2d 499, 502 (Fla. 2d DCA 2006). "Our review of the denial of a motion

for judgment of dismissal is de novo." J.W.J. v. State, 994 So. 2d 1223, 1224 (Fla. 1st

DCA 2008) (emphasis omitted). We also apply a de novo standard of review to a trial

court's construction of a statute. State v. C.M., 154 So. 3d 1177, 1178 (Fla. 4th DCA

2015).



                                            -3-
              In order to prove that a juvenile obstructed an officer without violence

under section 843.02, the State must prove (1) "the officer was engaged in the lawful

execution of a legal duty" and (2) that the juvenile's actions "obstructed the exercise of

that duty." D.L.S. v. State, 192 So. 3d 1273, 1274 (Fla. 2d DCA 2016). If at the time of

the obstruction the officer is not engaged in the lawful execution of a legal duty,

dismissal of the obstruction charge is proper. See id.

              Section 984.13(1)(b) governs when a law enforcement officer may take a

child into custody for truancy. It provides that an officer may take a child into custody if

he or she "has reasonable grounds to believe that the child is absent from school

without authorization or is suspended or expelled and is not in the presence of his or her

parent or legal guardian."

                                             III

              The disposition of this case turns on the proper construction of section

984.13(1)(b). The State has not cited any other source for a lawful duty applicable to

this case. Under the statute, an officer may take a child into custody if he has

"reasonable grounds to believe that the child is absent from school without authorization

or is suspended or expelled and is not in the presence of his or her parent or legal

guardian." § 984.13(1)(b). As there was no evidence presented that A.J.R. was

suspended or expelled, we must determine whether the phrase "not in the presence of

his or her parent or legal guardian" applies to situations where the officer suspects that

"the child is absent from school without authorization."




                                            -4-
              In interpreting section 984.13(1)(b), we must consider it in pari materia

with other statutes governing truancy. 1 See State v. Fuchs, 769 So. 2d 1006, 1009 (Fla.

2000) ("[S]tatutes which relate to the same or closely related subjects should be read in

pari materia."). Section 984.13(1)(b) is not the only statute governing truancy. Rather

the legislature has set up a comprehensive statutory framework of escalating remedies

for dealing with juveniles who fail to attend school. See §§ 984.151, 1003.26, Fla. Stat.

(2014). We need not detail the procedural requirements of these statutes, but a review

of the remedies they provide is instructive to our construction of section 984.13(1)(b).

              Section 1003.26 provides for the enforcement of attendance by the

school. Section 1003.26(3), entitled "Return student to parent," provides an immediate

solution for when a student is absent from school:

              A designated school representative may visit the home or
              place of residence of a student and any other place in which
              he or she is likely to find any student who is required to
              attend school when the student is not enrolled or is absent
              from school during school hours without an excuse, and,
              when the student is found, shall return the student to his or
              her parent or to the principal or teacher in charge of the
              school, or to the private tutor from whom absent, or to the
              juvenile assessment center or other location established by
              the district school board to receive students who are absent
              from school.


              1
                We have considered, but decline to apply, the doctrine of the last
antecedent to discern section 989.13(1)(b)'s appropriate construction. "[T]he doctrine of
the last antecedent is not an absolute rule." Penzer v. Transp. Ins. Co., 29 So. 3d 1000,
1007 (Fla. 2010). It should not be applied if it would yield an absurd result or if an
alternative construction is more reasonable. See Kasischke v. State, 991 So. 2d 803,
813 (Fla. 2008); see also Nobelman v. Am. Sav. Bank, 508 U.S. 324, 331 (1993)
(declining to apply the rule of the last antecedent where the alternative construction was
"the more reasonable one"). If we strictly apply the doctrine here, section 984.13(1)(b)
would authorize officers to take a child who has been suspended into custody if he or
she was in the presence of a parent, but not a child who had been expelled. And, as we
explain in the text, a more reasonable construction of section 984.13(1)(b) emerges
when we construe the statute in pari materia with other truancy statutes.


                                           -5-
(Emphasis added.) Further, if a school determines that a child is developing a pattern

of nonattendance, the case is referred to a child study team. § 1003.26(1)(b). The child

study team then must schedule a meeting with the child's parents to identify potential

remedies. Id. If the initial meeting is unsuccessful, the team must implement "[f]requent

attempts at communication between the teacher and the family," "[e]valuation for

alternative education programs," and "[a]ttendance contracts." § 1003.26(1)(c)(1)-(3).

The team may also implement other interventions, including "referral to other agencies

for family services or recommendation for filing a truancy petition pursuant to [section]

984.151." § 1003.26(1)(c).

              A truancy petition must make certain allegations, including the dates on

which the child was absent from school, and be filed in the circuit in which the child is

enrolled in school. See § 984.151(2), (4). Following a hearing, if the circuit court

determines that the child has in fact missed any of the school days alleged in the

petition, the court must "order the student to attend school and the parent to ensure that

the student attends school." § 984.151(7). The court may also order any of the

following:

              the student to participate in alternative sanctions to include
              mandatory attendance at alternative classes to be followed
              by mandatory community services hours for a period up to 6
              months; the student and the student's parent or guardian to
              participate in homemaker or parent aide services; the
              student or the student's parent or guardian to participate in
              intensive crisis counseling; the student or the student's
              parent or guardian to participate in community mental health
              services if available and applicable; the student and the
              student's parent or guardian to participate in service
              provided by voluntary or community agencies as available;
              and the student or the student's parent or guardian to




                                            -6-
              participate in vocational, job training, or employment
              services.

Id. If the child does not complete the court-ordered sanctions, the court must refer the

case "to the case staffing committee . . . with a recommendation to file a child-in-need-

of-services petition under [section] 984.15." § 984.151(8).

              Against this backdrop, we return to section 984.13(b). In light of this

framework of remedies, we do not think the legislature intended to authorize a law

enforcement officer to take a juvenile into custody under section 984.13(b) if the child is

already in the presence of his or her parent or legal guardian. That is, given that the

initial remedies set forth by the legislature include meeting with the student's parents

and attendance contracts, we do not think the legislature intended to authorize police

officers to assist parents in transporting their children to school if the child is already in

the presence of his or her parent or legal guardian.

              Rather, section 984.13(b) is like section 1003.26(3). These statutes

permit law enforcement officers or designated school representatives to take a child

who should be in school and is not in the presence of his or her parent into custody and

deliver the child to his or her parents, school, or school alternative. Compare §

984.13(b), with § 1003.26(3).

              The policy underlying the police's community caretaking function also

supports our construction.

              Law enforcement, in a very real sense, fulfills a role as a
              "community caretaker" when they encounter truants, child
              runaways, children locked out of their home, and children
              beyond the control of their parents. They have not only the
              authority, but also a statutory obligation, to quickly reunite
              the child with their parent or guardian, or return the child to




                                             -7-
              school or the appropriate agency that can provide the
              services needed in light of the individual circumstances.

D.O. v. State, 77 So. 3d 787, 790 (Fla. 3d DCA 2011) (Emas, J., specially concurring).

An officer's caretaker role is fulfilled once a juvenile is reunited with his or her parent or

legal guardian. See D.J.D. v. State, 143 So. 3d 1115, 1119 (Fla. 4th DCA 2014).

              In D.J.D., 143 So. 3d at 1116, police officers were dispatched to assist a

DCF investigation. They arrived at an apartment where the juvenile was allegedly living

with a woman and her child. Id. The woman believed that the juvenile was an adult. Id.

When DCF informed her that the juvenile was in fact under age, she stated that she

wanted him to leave. Id. The officers contacted the juvenile's mother and told her to

pick him up. Id. They detained the juvenile until his mother arrived. Id. When the

mother arrived, she told the officers that she could not control the child and that he ran

away frequently. Id. The officers instructed the juvenile to get into his mother's car, but

he announced that he was leaving the scene on foot. Id. One of the officers told the

juvenile that he was going to take him to jail for trespassing. Id. The juvenile resisted

and punched the officer in the chest. Id.

              The State charged the juvenile with assault on a law enforcement officer,

an offense which, like obstructing an officer, requires that the assaulted officer be

engaged in the lawful execution of a legal duty. Id. at 1116-17. The juvenile moved to

dismiss and argued that he could only be charged with the lesser offence of assault

because the officer was not engaged in the performance of a legal duty. Id. at 1117.

The State made a number of arguments in an attempt to show that the officer was

engaged in the lawful performance of his duty. Id. at 1118. In pertinent part, the State

argued that when the mother told the police that she could not control her son who



                                             -8-
frequently ran away, the officers were authorized under their community caretaking

function to take the juvenile into custody. Id. at 1118-19. The Fourth District found that

this argument "lack[ed] merit as a matter of law." Id. at 1119. The Fourth District

reasoned that there was no evidence that the officers were trying to take the juvenile

into custody as a runaway under section 984.13(1)(a), which provides that a law

enforcement officer may take a child into custody if he or she has reasonable grounds

to believe that a child has run away from his or her parents. Id. Importantly, the court

further reasoned:

              As for the "community caretaker" role described in D.O., the
              officers already had fulfilled that role by reuniting the juvenile
              with his mother. Although the juvenile again said that he did
              not want to go with his mother and wanted to leave on foot,
              his mother did not request the officers to prevent him from
              doing so, and he had not done so before the officer at issue
              told him "you're going to go to jail for trespassing" and
              grabbed the juvenile out of his mother's car. Without more
              information from the mother or more action from the juvenile,
              it was premature for the officer at issue to intervene in the
              mother's custody of her son at that time, even if well-
              intentioned.

Id.

              A.J.R., like the juvenile in D.J.D., was in the presence of his parent when

an officer attempted to take him into custody. In both cases, the parents expressed that

they were unable to control their children. Regardless of the mother's difficulties with

the juvenile in D.J.D., the police officer's duty in D.J.D. ended when he reunited the

juvenile with his mother. Similarly, here, the officer was not authorized under section

984.13(1)(b) to intervene in the mother's custody despite her trouble in getting him to

attend school. The statute simply does not contemplate the situation where a juvenile is

refusing to go to school but is still in the presence of his or her parent.



                                             -9-
              Accordingly, we reverse A.J.R.'s withhold of adjudication and placement

for obstructing an officer without violence with instructions to vacate the withhold of

adjudication and discharge A.J.R. from the probation imposed for the obstruction

charge.

              Affirmed in part, reversed in part, and remanded with instructions.



LUCAS and SALARIO, JJ., Concur.




                                           - 10 -